DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/256,473, now US Patent no. 10,953,223, filed 24 January 2019, which is a continuation of US Application no. 15/844,367, now US Patent no. 10,232,170, filed 15 December 2017, which is a continuation of US Application no. 14/707,246, now US Patent no. 9,872,981, filed 8 May 2015, which claims the benefit of domestic priority from US Provisional Application no. 61/990,998, filed 9 May 2014.

Information Disclosure Statement
The information disclosure statements filed 25 February 2022, 1 July 2021, and 25 May 2021 (2) have been considered.

Response to Amendment
The preliminary amendment filed 22 April 2021 has been acknowledged.  Claims 2-29 are pending, wherein claims 2-29 are new.



Claim Objections
Claims 3-10 and 12-13 are objected to because of the following informalities:  claims depend from cancelled claim 1, wherein it is considered that claims properly depend from claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The present specification fails to teach retracting the single wire in order to extend the plurality of tissue attachment members.  Instead, the specification seems to only mention a retraction motion to retract the attachment members from the tissue instead of deploying them.  Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6, 8-18, and 20-29 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Garai et al. (US Publication no. 2012/0323253).
In regard to claims 2 and 14, Garai et al. describe device and method for positioning an electrode in tissue.  Figure 1 depicts an exemplary embodiment of an electrical sensing or stimulation device for placement in a bodily cavity comprising and elongate lead body 110, at least one electrode in an electrode array 150 coupled to a distal portion of a lead body, and a tissue attachment assembly comprising a plurality of tissue attachment members 160 (para 20 and 38-40).   For use, the lead is navigated through tissue to a target site.  At the target site, the tissue attachment assembly comprising tissue attachment members 160 are deployed or extended from the lead body 110 from a retracted state to affix the electrode array 150 to the adjacent target tissue (para 38-41).  The tissue attachment members 160 are deployed or retracted by a single longitudinal movement of an actuator within the lead body 110 (para 42).  Figure 3d depicts the actuator comprising a single wire engaged by actuator 140 within lumen 132 (figures 3b, c, and f) of the lead body 110 (para 20 and 23-25).  The longitudinal movement is considered to require translation of a single wire.
In regard to claims 3, 4, 15, and 16, actuator 140 is longitudinally translatable relative to the elongate body 110 to either deploy or retract the attachment mechanism 160 (para 24 and 38-41).
In regard to claims 5 and 17, Garai et al. includes a plurality of ports or apertures 133through which the attachment elements 160 deploy, generally defining that there is one port per member 160 (para 29).  However, Garai et al. also teaches that the ratio of apertures to attachment members may be less than 1:1 which is suggestive that Garai et al. contemplates that more that one attachment member may extend through a single common aperture (para 29).
In regard to claims 6 and 18, figures 16A,B, 17A-C, and 18A-E depicts a plurality of attachment members 162 pertaining to the attachment mechanism, wherein the plurality of attachment members 162 are configured to extend from different deployment ports or apertures 133 (para 29).
In regard to claim 8, Garai et al. include a displacement mechanism or member 170 that expands to bias the electrode array 150 and attachment members 160 to the target tissue (para 20).
In regard to claims 9 and 20, Garai et al. teach that fluoroscopy may be used to verify proper fixation of the electrode array 150 to the target tissue (para 43).
In regard to claims 10 and 22, the electrode array 150 of Garai et al. are configured for conveying electrical signals (para 36 and 37).
In regard to claims 11 and 23, it is considered that in view of the operation of the actuator 140 as depicted in figure 3d and 16 a,b, the attachment members 162 of the attachment mechanism 160 deploy simultaneously.
In regard to claim 12, the attachment mechanism 160 when deployed is intended to secure the electrode array 150 of the elongate body 110 to target tissue (figure 2, para 38 and 43).
In regard to claim 13, the lead body 110 of Garai et al. is intended for cardiac tissue, however may be used to secure an electrode in any suitable tissue (para 21).
In regard to claim 24, figure 3d shows the attachment members coupled to a single wire wherein one member is at first location and second member is at a second location.
In regard to claim 25, figure 3d shows the attachment members at different axial locations along the axis of the wire.  
In regard to claim 26, figures 17a-c shows that the attachment members may be at different axial locations along the axis of the wire such that they emerge from different axial locations.
In regard to claim 27, the figures depicting the attachment members depict them in a manner that suggests that the shape of the members is a curved loop (figures 1, 2, 3D, 14D, 16A,B, 17A-C, 18A-18E etc).
In regard to claim 21, the attachment members 162 may be coated with radiopaque material to aid visualization under fluoroscopy (para 29 and 51).
In regard to claim 28, the distal portion of the lead body 110 includes an atraumatic distal tip 114 (para 30).  
In regard to claim 29, the lead body 110 may include a control handle 190 at the proximal end (para 20, figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garai et al. (US Publication no. 2012/0323253).
	In regard to claims 7 and 19, Garai et al. substantially describes the invention as claimed, however does not teach that the attachment members diverge in direction from one another upon deployment.  The attachment members in many of configurations as depicted, show that one member extends towards the other.  However, since the function and intention of the attachment members is to affix the electrode array to tissue, the direction in which the members extend does not comprise a significant difference than the orientation of Garai et al., provided that the attachment members extend upon longitudinal translation of the actuator and properly affix the electrodes to tissue.  Therefore the claimed embodiment is considered to have been obvious to one of ordinary skill in the art as a variation in design.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        20 October 2022